06/18/2021



                                                                               Case Number: DA 21-0117




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                    SUPREME COURT CAUSE NO. 21-0117

Henry and Diane Belk,
             Plaintiffs and Appellants
       vs.

Montana Department of Environmental
Quality, an agency of the State of
Montana, and Glacier Stone Supply, LLC,      ORDER GRANTING MOTION
             Defendants and Appellees,        FOR EXTENSION OF TIME
                                              TO FILE OPENING BRIEF
State of Montana by and through the
Office of the Attorney General,
              Intervenor,



      Appellants have moved the Court for an extension of time to and including

August 6, 2021, to file their Opening Brief. The motion being unopposed, and

finding good cause therefore,

      IT IS HEREBY ORDERED that Appellant’s Opening Brief is due on or

before August 6, 2021.

      DATED AND ELECTRONICALLY SIGNED BELOW




                                                                   Electronically signed by:
                                         1                            Bowen Greenwood
                                                                  Clerk of the Supreme Court
                                                                         June 18 2021